           Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 1 of 18




                               UNITED STATES DISTRICT COURT
                         FOR THE EASTERN DISTRICT OF PENNSYLVANIA

 MON CHERI BRIDALS, LLC and MAGGIE
 SOTTERO DESIGNS, LLC,                             Misc. Case No. 2:21-mc-00028
                       Plaintiffs,
                                                   Underlying Case:
           v.                                      Case No. 3:19-cv-01356-VC
                                                   United States District Court for the
 CLOUDFLARE, INC., a Delaware                      Northern District of California
 corporation; and DOES 1-10, Inclusive,
                       Defendants.


        NON-PARTY XMLSHOP, LLC D/B/A COUNTERFEIT TECHNOLOGY’S
      MEMORANDUM OF LAW IN OPPOSITION TO THE MOTION TO COMPEL
       COMPLIANCE WITH SUBPOENA OF DEFENDANT CLOUDFLARE, INC.

         Non-Party XMLShop, LLC d/b/a Counterfeit Technology (“XMLShop”) submits this

memorandum of law in opposition to the Motion to Compel Compliance by XMLShop, LLC d/b/a

Counterfeit Technology with Subpoena (the “Motion”) filed by the Defendant Cloudflare, Inc.

(“Defendant”).

                       STATEMENT OF FACTS AND PROCEDURAL HISTORY

         XMLShop was engaged by Plaintiffs Mon Cheri Bridals, LLC (“Mon Cheri”) and Maggie

Sottero Designs, LLC (“Maggie Sottero”) (collectively, the “Plaintiffs”) to find any unauthorized

use and reproduction of Plaintiffs’ copyrighted and proprietary images on the Internet. See

Declaration of Suren Ter-Saakov in opposition to the Motion to Compel Compliance by

XMLShop, LLC d/b/a Counterfeit Technology with Subpoena filed by the Defendant (“Ter-

Saakov Decl.”), at ⁋ 4. XMLShop has developed a web scrapping tool that can identify copies of

images on the Internet. See Ter-Saakov Decl., at ⁋ 3. Plaintiffs gave XMLShop authority and

power of attorney to act as their agents in identifying, locating, and investigating infringements of




4836-6090-1092, v. 1
           Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 2 of 18




their images by websites that steal Plaintiffs’ images and use them to sell counterfeit, knockoff

goods. See Ter-Saakov Decl., at ⁋ 5.

         Plaintiffs also gave XMLShop authority and power of attorney to act as their agents in

sending DMCA type and other copyright infringement notices to websites found to infringe on

Plaintiffs’ copyrighted images, the websites’ hosting providers, and any internet service providers

that provide services to the infringing websites, such as Cloudflare. See Ter-Saakov Decl., at ⁋ 6.

As such, XMLShop used its proprietary software and system processes to scour the internet for

infringing use of Plaintiffs’ images, and when found, to generate DMCA and copyright

infringement notices to Cloudflare and others identifying the location of the infringing content as

well as the original copyrighted image, among other things. See Ter-Saakov Decl., at ⁋ 7. As part

of this litigation, in the matter of Mon Cheri Bridals, LLC, et. al. v. Cloudflare, Inc., et. al., in the

United States District Court for the Northern District of California, at Case No. 3:19-cv-01356-

VC (the “Underlying Action”), XMLShop has worked with Plaintiffs and their attorneys in

gathering information and documentation in response to discovery requests propounded on

Plaintiffs. See Ter-Saakov Decl., at ⁋ 8.

         On March 2, 2020, Defendant served a Subpoena to Produce Documents upon XMLShop

(the 1st Document Subpoena”) in the Underlying Action. See ECF No. 1-5, at ⁋ 4, and Exhibit 3;

see also Ter-Saakov Decl., at ⁋ 9. Many of the requests were identical to documents requested of

Plaintiffs, and to which XMLShop already provided responsive documents to be produced on

behalf of Plaintiffs. See Ter-Saakov Decl., at ⁋ 10. The remaining requests were incredibly broad

and asked for sensitive trade secret information about XMLShop’s intellectual property and

processes, which are not at issue in this lawsuit, as well as for everything under the sun whether

related to the actual case or not. See Ter-Saakov Decl., at ⁋ 11. For many of the items XMLShop




4836-6090-1092, v. 1
           Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 3 of 18




simply did not have responsive documents. See Ter-Saakov Decl., at ⁋ 12. On March 18, 2020,

XMLShop, through counsel, served its Objections and Responses to the 1st Subpoena upon

Defendant. See id., and Exhibit 4; see also Ter-Saakov Decl., at ⁋ 13.

         On November 2, 2020, Defendant served a Second Subpoena to Produce Documents upon

XMLShop (the 2nd Document Subpoena”) in the Underlying Action. See ECF No. 1-5, at ⁋ 5, and

Exhibit 5; see also Ter-Saakov Decl., at ⁋ 14.   The 2nd Document Subpoena includes fifty (50)

Document Requests, which are overbroad and not narrowly tailored to the claims in the Underlying

Action. See ECF No. 1-5, at ⁋ 5, and Exhibit 5. On November 23, 2020, XMLShop, through

counsel, served its Objections and Responses to the 2nd Subpoena upon Defendant. See id. at ⁋ 7,

and Exhibit 7; see also Ter-Saakov Decl., at ⁋ 15.

         XMLShop reviewed the 1st Document Subpoena and the 2nd Document Subpoena

(collectively, the “XMLShop Document Subpoenas”), Defendant’s First Set of Requests for

Production of Documents to Plaintiff Mon Cheri Bridals, LLC, Defendant’s First Set of Requests

for Production of Documents to Plaintiff Maggie Sottero Designs, LLC, both dated February 7,

2020 (collectively, the “1st Requests to Plaintiffs”), Defendant’s Second Set of Requests for

Production of Documents to Plaintiff Mon Cheri Bridals, LLC, and Defendant’s Second Set of

Requests for Production of Documents to Plaintiff Maggie Sottero Designs, LLC, both dated May

8, 2020 (collectively, the “2nd Requests to Plaintiffs”), and Defendant’s Third Set of Requests for

Production of Documents to Plaintiff Mon Cheri Bridals, LLC, and Defendant’s Second Set of

Requests for Production of Documents to Plaintiff Maggie Sottero Designs, LLC (collectively, the

“3rd Requests to Plaintiffs”). See Ter-Saakov Decl., at ⁋ 21; see also Declaration of Bianca A.

Roberto in opposition to the Motion to Compel Compliance by XMLShop, LLC d/b/a Counterfeit

Technology with Subpoena (“Roberto Decl.”), at Exhibits “4,” “5,” and “6.” XMLShop searched




4836-6090-1092, v. 1
           Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 4 of 18




its files and databases, and retrieved documents related to the Underlying Action on behalf of the

Plaintiffs in conjunction with the Plaintiffs’ responses to the 1st Requests to Plaintiffs, the 2nd

Requests to Plaintiffs, and the 3rd Requests to Plaintiffs (collectively, the “Requests to Plaintiffs”),

and located numerous documents including, but not limited to, emails, reports, and images. See

Ter-Saakov Decl., at ⁋ 22. XMLShop gave the aforementioned documents to counsel, and they

were produced by Plaintiffs in response to the Requests to Plaintiffs. See Ter-Saakov Decl., at ⁋

23. Additionally, XMLShop’s counsel indicated to defense counsel that XMLShop provided

certain responsive documents to Plaintiffs, and those documents were already produced in the

Underlying Action by the Plaintiffs. ECF No. 1-5, at ⁋ 13. Defense counsel and XMLShop’s

counsel were in contact between December 3, 2020 and February 11, 2021 regarding the 2nd

Subpoena and depositions of XMLShop representatives. Id. at ⁋⁋ 10-13.

         Thereafter, on February 11, 2021, after additional meet and confer discussions, counsel

confirmed that “Counterfeit Technology performed a diligent search for the categories of

documents requested and do not have any non-privileged responsive documents as indicated in my

January 4, 2021 letter, including for Category 13 … Moreover, I can confirm Counterfeit

Technology does not have any responsive documents for Category 37 or Category 50.” XMLShop

confirmed that this was accurate. See Roberto Decl., at Exhibit “11,” and Ter-Saakov Decl., at ⁋

19. Any production by XMLShop of the documents that were already sent to counsel, and

produced by the Plaintiffs to Defendant in the Underlying Action, would be duplicative and would

require XMLShop to reproduce the production thereby resulting in the unnecessary expenditure of

additional time and costs. See Ter-Saakov Decl., at ⁋ 24. XMLShop produced an additional email

chain in response to the 2nd Document Subpoena, which was inadvertently omitted from earlier

productions. See ECF No. 1-5, at Exhibits 10 and 11; see also Ter-Saakov Decl., at ⁋ 25.




4836-6090-1092, v. 1
            Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 5 of 18




           On or about November 12, 2020, Defendant served a Subpoena to Testify at a Deposition

in a Civil Action upon XMLShop in the Underlying Action. See Ter-Saakov Decl., at ⁋ 16. On or

about March 11, 2021, Defendant served a Subpoena to Testify at a Deposition in a Civil Action

(the “Deposition Subpoena”) upon Suren Ter-Saakov (“Ter-Saakov”), through counsel, to appear

as a representative of XMLShop in connection with the Underlying Action. See Ter-Saakov Decl.,

at ⁋ 17.

           XMLShop’s corporate representative and owner, Ter-Saakov, was deposed in the

Underlying Action on March 16, 2021, March 17, 2021, and March 18, 2021 regarding, among

other things, XMLShop’s relationship to, and work performed for, the Plaintiffs Mon Cheri

Bridals, LLC and Maggie Sottero Designs, LLC (collectively, the “Plaintiffs”) pursuant to the

Deposition Subpoena. See Ter-Saakov Decl., at ⁋⁋ 1 and 20; see also Transcripts of Remote

Videotaped 30(b)(6) Deposition of XMLShop, LLC d/b/a Counterfeit Technology, Suren Ter-

Saakov, attached to Roberto Decl., at Exhibits “1,” “2,” and “3.” During the course of the

deposition Ter-Saakov indicated that XMLShop reviewed the XMLShop Document Subpoenas,

searched its files, and produced all responsive documents that were in its possession. See e.g.

Roberto Decl., at Exhibit “1,” at Vol. I at pp. 10:10-25, 111-125, and at Exhibit “2,” at Vol. II, pp.

148-152. Further, as indicated in Ter-Saakov’s Declaration in support of XMLShop’s opposition

to the underling Motion, XMLShop has not located any additional documents that are responsive

to the XMLShop Document Subpoenas or the Requests to Plaintiffs. See Ter-Saakov Decl., at ⁋⁋

26 and 27. Ter-Saakov has repeatedly indicated that XMLShop has complied with the XMLShop

Document Subpoenas as it does not possess additional documents that have not already been

produced in the Underlying Action. See Ter-Saakov Decl., at ⁋ 18; see also Roberto Decl., at

Exhibit “1,” at Vol. I, pp. 110:22-25, 111-116, and 117:1.




4836-6090-1092, v. 1
           Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 6 of 18




                                             ARGUMENT

         A.       Legal Standard

         Federal Rule of Civil Procedure 26(b)(1) permits “parties to obtain discovery regarding

any matter, not privileged, that is relevant to the claim or defense of any party.” Gardella v. Prodex

Int’l, Inc., 2007 U.S. Dist. LEXIS 15601, at *7 (E.D. Pa. 2007) (citing Fed. R. Civ. P. 26(b)(1)).

As an initial matter,

                  ‘Rule 45 of the Federal Rules of Civil Procedure establishes the rules for discovery
                  directed to individuals and entities that are not parties to the underlying lawsuit. A
                  subpoena under Rule 45 ‘must fall within the scope of proper discovery under Fed.
                  R. Civ. P. 26(b)(1).’

Prime Energy & Chem., LLC v. Tucker Arensberg, P.C., 2020 U.S. Dist. LEXIS 32560, *4 (W.D.

Pa. 2020) (internal citation omitted) (quoting First Sealord Sur. v. Durkin & Devries Ins. Agency,

918 F.Supp.2d 362, 382 (E.D. Pa. 2013) (quoting OMS Invs., Inc. v. Lebanon Seaboard Corp., No.

08-2681, 2008 U.S. Dist. LEXIS 94165, 2008 WL 4952445, at *2 (D.N.J. Nov. 18,

2008)). Further,

                  Rule 45 also confers broad enforcement powers upon the court to ensure
                  compliance with subpoena, while avoiding unfair prejudice to persons who are the
                  subject of a subpoena’s commands. In this regard, it is well settled that decisions
                  on matters pertaining to subpoena compliance rest in the sound discretion of the
                  trial court and will not be disturbed absent a showing of an abuse of that discretion.

Id. at 4-5 (citing R.J. Reynolds Tobacco v. Philip Morris Inc, 29 F. App’x 880, 881 (3d Cir. 2002)).

         It is well-settled that “‘[t]he determination of relevance is within the district court’s

discretion.’” Gardella, supra, at *7 (quoting Barnes Found. v. Twp. of Lower Merion, No. 96-CV-

372, 1996 U.S. Dist. LEXIS 19472, at *2 (E.D. Pa. 1996) (internal citations omitted)). A court’s

broad discretion is guided by certain general principles. Prime Energy & Chem., LLC, supra, at

*5. Specifically,

                  when considering a motion to quash or modify a subpoena, we are enjoined to keep



4836-6090-1092, v. 1
           Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 7 of 18




                  in mind that the reach of a subpoena is defined by the proper scope of discovery in
                  civil litigation. As one court aptly observed:

                         Rule 45(c)(3)(A) of the Federal Rules of Civil Procedure authorizes a court
                         to quash or modify a subpoena that subjects a person to undue burden.
                         Accordingly, a court may quash or modify a subpoena if it finds that the
                         movant has met the heavy burden of establishing that compliance with the
                         subpoena would be ‘unreasonable and oppressive.’ [However, when
                         assessing a motion to quash we must also consider the fact that] Rule
                         26(b)(1) provides that discovery need not be confined to matters of
                         admissible evidence but may encompass that which ‘appears reasonably
                         calculated to lead to the discovery of admissible evidence.’

Id. at *5-6 (internal citations omitted) (quoting Wright v. Montgomery County, No. 96-4597, 1998

U.S. Dist. LEXIS 19162, *2 (E.D. Pa. Dec. 3, 1998). Thus, when a court rules on

                  objections to a subpoena, ‘[the] court is required to apply the balancing standards-
                  relevance, need, confidentiality and harm. And even if the information sought is
                  relevant, discovery is not allowed where no need is shown, or where compliance is
                  unduly burdensome, or where the potential harm caused by production outweighs
                  the benefit.’

Id. at *6 (quoting Mannington Mills, Inc. v. Armstrong World Indus., Inc., 206 F.R.D. 525, 529

(D. Del. 2002)). Therefore,

                  in evaluating a motion to compel [courts] are mindful that:

                         Rule 26(b) of the Federal Rules of Civil Procedure generally defines the
                         scope of discovery permitted in a civil action, prescribes certain limits to
                         that discovery and provides as follows:

                                 (b) Discovery Scope and Limits.

                                 (1) Scope in General. Unless otherwise limited by court order, the
                                 scope of discovery is as follows: Parties may obtain discovery
                                 regarding any nonprivileged matter that is relevant to any party's
                                 claim or defense and proportional to the needs of the case,
                                 considering the importance of the issues at stake in the action, the
                                 amount in controversy, the parties' relative access to relevant
                                 information, the parties' resources, the importance of the discovery
                                 in resolving the issues, and whether the burden or expense of the
                                 proposed discovery outweighs its likely benefit. Information within
                                 this scope of discovery need not be admissible in evidence to be
                                 discoverable.



4836-6090-1092, v. 1
           Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 8 of 18




Id. at *6-7 (quoting Fed. R. Civ. P. 26(b)(1)). Accordingly, “‘[t]he Court’s discretion in ruling on

discovery issues is, therefore, restricted to valid claims of relevance and privilege.’” Id. at *7

(quoting Robinson v. Folino, No. 14-227, 2016 U.S. Dist. LEXIS 120261, at *2 (citing Jackson v.

Beard, No. 11-1431, 2014 U.S. Dist. LEXIS 108454, at *5 (M.D. Pa. 2014) (“Although the scope

of relevance in discovery is far broader than that allowed for evidentiary purposes, it is not without

its limits.... Courts will not permit discovery where a request is made in bad faith, unduly

burdensome, irrelevant to the general subject matter of the action, or relates to confidential or

privileged information”)).

         While inadmissible information can be discoverable,

                  Rule 26 states that ‘[p]arties may obtain discovery regarding any nonprivileged
                  matter that is relevant to any party’s claim or defense.’ This concept of relevance
                  is tempered, however, by principles of proportionality. Thus, we are now enjoined
                  to also consider whether the specific discovery sought is ‘proportional to the needs
                  of the case, considering the importance of the issues at stake in the action, the
                  amount in controversy, the parties’ relative access to relevant information, the
                  parties’ resources, the importance of the discovery in resolving the issues, and
                  whether the burden or expense of the proposed discovery outweighs its likely
                  benefit.’ ‘Thus, it has been said that the amended rule ‘restores the proportionality
                  factors to their original place in defining the scope of discovery.’

Id. at *8 (quoting Lawson v. Love’s Travel Stops & Country Stores, Inc., No. 1:17-CV-1266, 2020

U.S. Dist. LEXIS 2575, at *2 (M.D. Pa. 2020) (quoting Fed. R. Civ. P. 26(b)(1); Fassett v. Sears

Holdings Corp., 319 F.R.D. 143, 150 (M.D. Pa. 2017) (quoting Wertz v. GEA Heat Exchangers

Inc., No. 1:14-CV-1991, 2015 U.S. Dist. LEXIS 167947, at *2 (M.D. Pa. 2015)). When evaluating

a motion to compel compliance with a Rule 45 subpoena a court “is also governed by shifting

burdens of proof and persuasion.” Id. at *8-9. As such, “‘the subpoenaing party bears the initial

burden to establish the relevance of the material sought, and then the burden shifts to the

subpoenaed party to demonstrate that the subpoena seeks privileged or otherwise protected




4836-6090-1092, v. 1
           Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 9 of 18




material under Rule 45.’” Id. at *9 (quoting L.W. v. Lackawanna Cty., Pa., No. 3:14CV1610, 2015

U.S. Dist. LEXIS 42577, at *1 (M.D. Pa. 2015) (citing In re Domestic Drywall Antitrust Litig.,

300 F.R.D. 234 (E.D. Pa. 2014)).

         XMLShop has met its burden as the discovery sought is duplicative, and the Document

Subpoenas seek privileged materials, and non-party XMLShop’s confidential trade secrets related

to the operation of its business and the work that it performs for its clients. Additionally,

XMLShop produced all responsive documents in its possession.

         B.        The Motion to Compel Should be Denied Because XMLShop Complied with
                   the XMLShop Document Subpoenas and its Objections to the Subpoenas are
                   Valid

                 i.      The XMLShop Document Subpoenas Are Duplicative

         XMLShop responded to the Document Subpoenas and made valid objections. The requests

in the Document Subpoenas are nearly identical and, therefore, duplicative. Defendant changes

some of the wording between the two (2) subpoenas, but they seek repetitive information. Notably,

by way of example, Defendant makes the following twenty-four (24) matching requests:

 No.          1st Document Subpoena             No.              2nd Document Subpoena
 1   Documents sufficient to identify all Your 1          Documents sufficient to identify and
     principals, owners, members, managers,               to provide Contact information of all
     investors, officers, directors, and                  Your principals, owners, members,
     employees at any time between 2015 and               managers, investors, officers,
     the present                                          directors, and employees at any time
                                                          between 2015 and the present.
 2      Documents sufficient to identify all        2     Documents sufficient to identify and
        Persons with knowledge or information             to provide Contact Information of all
        regarding the Plaintiffs’ allegations of          Persons with knowledge or
        copyright infringement in This                    information regarding the alleged
        Litigation. (Exhibit B to the subpoena is         copyright infringements at issue in
        a copy of the amended complaint in This           This Litigation. (Exhibit B to the
        Litigation, with exhibits.)                       subpoena is a copy of the amended
                                                          complaint in This Litigation, with
                                                          exhibits.)
 3      Documents sufficient to identify all        3     Documents sufficient to identify and
        Persons with knowledge of copyright or            to provide all Contact Information of



4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 10 of 18




        trademark enforcement activities by or            all Persons with knowledge of
        on behalf of Mon Cheri Bridals, LLC.              copyright or trademark enforcement
                                                          activities by or on behalf of Mon
                                                          Cheri Bridals, LLC.
 4      Documents sufficient to identify all         4    Documents sufficient to identify and
        Persons with knowledge of copyright or            to provide all Contact Information of
        trademark enforcement activities by or            allPersons with knowledge of
        on behalf of Maggie Sottero Designs,              copyright or trademark enforcement
        LLC.                                              activities by or on behalf ofMaggie
                                                          Sottero Designs, LLC.
 5      Documents sufficient to demonstrate the      5    Documents sufficient to demonstrate
        legal, scientific, technical, or other            the legal, scientific, technical, or
        specialized knowledge of all Persons              otherspecialized knowledge of all
        acting for or on behalf of Plaintiffs with        Persons acting for or on behalf of
        respect to copyright, trademark,                  Plaintiffs with respect to copyright,
        counterfeiting, or Internet matters.              trademark, counterfeiting, or Internet
                                                          matters.
 6      Documents sufficient to demonstrate the      6    Documents sufficient to demonstrate
        legal, scientific, technical, or other            the legal, scientific, technical, or
        specialized knowledge of all Persons              other specialized knowledge of all
        directly or indirectly communicating              Persons directly or indirectly
        with Cloudflare regarding copyright or            communicating with Cloudflare
        trademark infringement, including but             regarding copyright or trademark
        not limited to Armen Petrossian.                  infringement, including but not
                                                          limited to Armen Petrossian.
 7      Documents sufficient to demonstrate the      7    Documents sufficient to demonstrate
        legal, scientific, technical, or other            the legal, scientific, technical, or
        specialized knowledge of all Persons in           other specialized knowledge of all
        or under Your management or in Your               Persons in or under Your
        employment, including but not limited to          management or in Your employment,
        Armen Petrossian, Suren Ter-Saakov,               including but not limited to Armen
        and Blair Hearnsberger.                           Petrossian, Suren Ter-Saakov, and
                                                          Blair Hearnsberger.
 8      All Documents Concerning                     12   All Documents Concerning
        communications to, by, or with                    communications to, by, or with
        Plaintiffs.                                       Plaintiffs.
 9      All Documents Concerning                     13   All Documents Concerning
        communications to, by, or with                    communications to, by, or with
        American Bridal & Prom Industry                   American Bridal &Prom Industry
        Association or its representatives or             Association or its representatives or
        officers.                                         officers.
 10     All Documents Concerning                     15   All Documents Concerning
        communications to, by, or with owners             communications to, by, or with
        or operators of websites You referred to          owners or operators of websites You
        in Your communications to or with                 referred to in Your communications
        Cloudflare (other than documents                  to or with Cloudflare (other than



4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 11 of 18




        constituting Your webform complaint              documents constituting Your
        submissions to Cloudflare).                      webform complaint submissions to
                                                         Cloudflare).
 11     All Documents Concerning                    16   All Documents Concerning
        communications to, by, or with owners            communications to, by, or with
        or operators of hosting services of              owners or operatorsof hosting
        websites You referred to in Your                 services of websites You referred to
        communications to or with Cloudflare             in Your communications to or with
        (other than documents constituting Your          Cloudflare (other than documents
        webform complaint submissions to                 constituting Your webform complaint
        Cloudflare).                                     submissions to Cloudflare).
 12     All Documents Concerning                    17   All Documents Concerning
        communications to owners or operators            communications to, by, or with
        of search engines regarding the websites         owners or operators of search engines
        You referred to in Your communications           regarding the websites You referred
        to or with Cloudflare.                           to in Your communications to or with
                                                         Cloudflare.
 13     All Documents Concerning                    19   All Documents Concerning
        communications to, with, or by                   communications to, by, or with
        Cloudflare.                                      Cloudflare
 14     All Documents Concerning actions You        20   All Documents Concerning actions
        took in response to communications by            You took in response to
        Cloudflare.                                      communications byCloudflare.
 15     All Documents Concerning Cloudflare’s       21   All Documents Concerning
        services, including but not limited to           Cloudflare’s services, including but
        Your knowledge of Cloudflare’s                   not limited toYour knowledge of
        services.                                        Cloudflare’s services.
 17     All Documents Concerning litigation in      23   All Documents Concerning litigation
        which Your personnel (including but not          in which Your personnel (including
        limited to Armen Petrossian, Suren Ter-          but notlimited to Armen Petrossian,
        Saakov, and Blair Hearnsberger) were             Suren Ter-Saakov, and Blair
        parties, officers of parties, counsel, or        Hearnsberger) were or are parties,
        witnesses, whether or not their roles in         officers of parties, counsel, or
        litigation was in the course of their            witnesses, whether or not their roles
        employment by You.                               in litigation were in thecourse of their
                                                         employment by You.
 18     All Documents Concerning Your               24   All Documents Concerning Your
        advertisement and promotion of Your              advertisement or promotion of Your
        services to copyright and trademark              services tocopyright and trademark
        owners or their agents, including                owners or their agents, including
        Plaintiffs.                                      Plaintiffs.
 19     All Documents Concerning Your               25   All Documents Concerning Your
        software and other technologies or tools         software and other technologies or
        You have used to identify actual or              tools You have used to identify actual
        potential copyright or trademark                 or potential copyright or trademark
        infringements, including but notlimited          infringements, including but not



4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 12 of 18




        to software and other tools You have              limited to software and other tools
        used Concerning Your communications               You have used Concerning Your
        to or about Cloudflare or Concerning the          communications to or about
        facts asserted in those communications.           Cloudflare or Concerning the facts
                                                          asserted in those communications.
 20     All Documents Concerning Your efforts        26   All Documents Concerning Your
        to verify infringements of copyrights             efforts to verify infringements of
        before preparation of communications to           copyrightsbefore preparation of
        or about Cloudflare Concerning claims             communications to or about
        of copyrightinfringement.                         Cloudflare Concerning claims of
                                                          copyrightinfringement.
 21     All Documents Concerning financial          27    All Documents Concerning financial
        interests of any Person in This Litigation.       interests of any Person in This
                                                          Litigation.
 22     All Documents Concerning Your                28   All Documents Concerning Your
        compensation in connection with This              compensation in connection with
        Litigation, Your work for Plaintiffs, or          This Litigation, Your work for
        Your communications to or with                    Plaintiffs, or Your communications to
        Cloudflare.                                       or with Cloudflare.
 24     Documents sufficient to identify the         30   Documents sufficient to identify the
        location of all documents responsive to           location of all documents responsive
        thissubpoena.                                     to thissubpoena.
 25     Documents sufficient to identify all civil   31   Documents sufficient to identify all
        claims and lawsuits, criminal chargesand          civil claims and lawsuits, criminal
        proceedings, and convictions and                  chargesand proceedings, and
        judgments against You or property You             convictions and judgments against
        own or have owned.                                You or property You own or have
                                                          owned.
 26     All Documents Concerning accusations       32     All Documents Concerning
        or allegations by anyone of violations of         accusations or allegations by anyone
        civil or criminal laws by You or by any           of violations ofcivil or criminal laws
        Persons who have ever been associated             by You or by any Persons who have
        with You (including but not limited to            ever been associated with You,
        Armen Petrossian, Suren Ter-Saakov,               including but not limited to
        and Blair Hearnsberger), including but            accusations and allegations of
        not limited to accusations and allegations        identity theft, fraud, tax fraud,
        of identity theft, fraud, tax fraud,              immigration fraud, copyright
        immigration fraud, copyright                      infringement, trademark
        infringement, trademark infringement,             infringement, sale or importation of
        sale or importation of counterfeit goods,         counterfeit goods, and misuse of an
        and misuse of an access device.                   access device.


See ECF No. 1-5, at Exhibits 3 and 5; see also Ter-Saakov Decl., at ⁋⁋ 9-11. The Document

Subpoenas are clearly duplicative in their requests, and it would be unduly burdensome to require



4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 13 of 18




non-party XMLShop to respond to the same requests twice. Moreover, XMLShop has already

turned over all documents in its possession that are responsive to the Document Subpoenas.

                ii.      Defendant’s Requests Are Overly Broad And Not Narrowly Tailored to
                         the Needs of the Underlying Action

         The requests in the XMLShop Document Subpoenas are overbroad and not narrowly

tailored to the litigation. Defendant, without limitation as to timeframe or subject matter, seeks

the following in the 2nd Document Subpoena:

                  3.     Documents sufficient to identify all Persons with knowledge of copyright
                         or trademark enforcement activities by or on behalf of Mon Cheri Bridals,
                         LLC.
                  4.     Documents sufficient to identify all Persons with knowledge of copyright
                         or trademark enforcement activities by or on behalf of Maggie Sottero
                         Designs, LLC.
                  5.     Documents sufficient to demonstrate the legal, scientific, technical, or
                         other specialized knowledge of all Persons acting for or on behalf of
                         Plaintiffs with respect to copyright, trademark, counterfeiting, or Internet
                         matters.
                  ....
                  8.     All Documents Concerning communications to, by, or with Plaintiffs.
                  9.     All Documents Concerning communications to, by, or with American
                         Bridal & Prom Industry Association or its representatives or officers.
                  10.    All Documents Concerning communications to, by, or with owners or
                         operators of websites You referred to in Your communications to or with
                         Cloudflare (other than documents constituting Your webform complaint
                         submissions to Cloudflare).
                  11.    All Documents Concerning communications to, by, or with owners or
                         operators of hosting services of websites You referred to in Your
                         communications to or with Cloudflare (other than documents constituting
                         Your webform complaint submissions to Cloudflare).
                  12.    All Documents Concerning communications to owners or operators of
                         search engines regarding the websites You referred to in Your
                         communications to or with Cloudflare.
                  13.    All Documents Concerning communications to, with, or by Cloudflare.

         See ECF No. 1-5, at Exhibit 3, at Document Request Nos. 3-5, and 8-13, and Exhibit 5, at

Document Categories Nos. 3-5, 12-13, 15-16, 17 and 19 (emphasis added). The overbroad

demands continue in the 2nd Document Subpoena where Defendant demands:




4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 14 of 18




                  35.   All Documents Concerning Your operation of an e-commerce platform for
                        apparel sellers or merchandisers, including but not limited to sellers or
                        merchandisers of bridal,prom, and other formal wear.
                  36.   All Documents Concerning Blair Hearnsberger, including but not limited to
                        Yourcommunications Concerning Blair Hearnsberger.
                  37.   All Documents Concerning communications to, by, with, or about Istvan
                        Jonyer, Ph.D.
                  38.   All Documents Concerning actions You have taken in coordination with,
                        for the benefit of, or at the direction of, Istvan Jonyer, PhD.

See ECF No. 1-5, at Exhibit 5, at Document Categories Nos. 35-38.

         Defendant’s demand for all documents concerning communications to, by, or with

Plaintiffs, non-party American Bridal & Prom Industry Association or its representatives or

officers, non-party owners or operators of websites is clearly overbroad as the requests are not

restricted in time or as to particular subject matter. There is no basis for Defendant to request or

receive unfettered access to XMLShop’s communications with the Plaintiffs and/or other non-

parties; especially those communications that are unrelated to the Underlying Action. Such

communications would include information related to XMLShop’s business practices, its

procedures related to its investigation and identification of copyright infringement, and its

proprietary software to locate infringements on its clients’ intellectual property. XMLShop would

be harmed if this information was turned over to Defendant as it would provide Defendant, the

service provider for the infringing websites, with information that it and/or its customers could use

to evade detection by XMLShop’s proprietary software. Thereby making XMLShop’s software

ineffective, and obsolete to its clients. Accordingly, the XMLShop must not be compelled to

comply with the overreaching XMLShop Document Subpoenas.

               iii.     The XMLShop Document Subpoenas Request Privileged Documents

         Defendant seeks documents that are privileged and/or irrelevant to the Underlying Action:

                  17.   All Documents Concerning litigation in which Your personnel (including
                        but not limited to Armen Petrossian, Suren Ter-Saakov, and Blair



4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 15 of 18




                         Hearnsberger) were parties, officers of parties, counsel, or witnesses,
                         whether or not their roles in litigation was in the course of their employment
                         by You.
                  ....

                  25.    Documents sufficient to identify all civil claims and lawsuits, criminal
                         charges and proceedings, and convictions and judgments against You.
                  26.    All Documents Concerning accusations or allegations by anyone of
                         violations of civil or criminal laws by You or by any Persons who have ever
                         been associated with You (including but not limited to Armen Petrossian,
                         Suren Ter-Saakov, and Blair Hearnsberger), including but not limited to
                         accusations and allegations of identity theft, fraud, tax fraud, immigration
                         fraud, copyright infringement, trademark infringement, sale or importation
                         of counterfeit goods, and misuse of an access device.

Id. at Document Categories Nos. 17, and 25-26. The requests for documents related to litigation

and/or allegations of wrongdoing involving XMLShop, its representatives, personnel and/or

officers seeks documents protected by attorney-client privilege that are not discoverable. Request

Number 25 seeks documents concerning judgments, lawsuits, criminal charges, convictions and

claims against XMLShop. This information is equally available to Defendant as such records are

public, and not related to the subject matter of the litigation. Additionally, these requests are not

narrowly tailored to the claims or defenses in the Underlying Action as they seek all documents

related to any litigation involving, accusations and/or allegations made against XMLShop, its

representatives, personnel and/or officers. Therefore, XMLShop should not be compelled to

comply with the XMLShop Document Subpoenas as the requested documents are privileged.

Further, compliance with the requests would impose an undue burden on XMLShop as the requests

are plainly wide-ranging and not limited to the underlying case.

               iv.       XMLShop’s Confidential Information Is Not Discoverable

         Defendant requests non-party XMLShop’s confidential business operations, trade secrets,

and finances, which are protected and not discoverable. Defendant requests that XMLShop

produce:



4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 16 of 18




                     19.     All Documents Concerning Your software and other technologies or tools
                             You have used to identify actual or potential copyright or trademark
                             infringements, including but not limited to software and other tools You
                             have used Concerning Your communications to Cloudflare or Concerning
                             the facts asserted in those communications.
                     20.     All Documents Concerning efforts to verify infringements of copyrights
                             before preparation of communications Concerning claims of copyright
                             infringement.
                     21.     All Documents Concerning financial interests of any Person in This
                             Litigation.
                     22.     All Documents Concerning Your compensation in connection with This
                             Litigation, Your work for Plaintiffs, or Your communications to or with
                             Cloudflare.

See ECF No. 1-5, at Exhibit 5, at Document Categories Nos. 19-22, and Exhibit 3, at Document

Requests Nos. 13-15. As argued above, XMLShop should not be compelled to divulge its

confidential business operations and trade secrets to Defendant where XMLShop is a non-party to

the Underlying Action, the details of its business operations unrelated to the case are not related to

the claims and/or defenses in the Underlying Action, and XMLShop would be harmed if required

to provide this documentation and information to Defendant. As such, the Motion must be denied.

                v.         XMLShop Previously Turned Over All Responsive Documents In Its
                           Possession

         Finally, the Motion seeks to have XMLShop prove a negative – that it does not have

additional documents responsive to the Document Subpoenas. XMLShop repeatedly indicated

that it complied with the Subpoenas, and that all documents in its possession were provided to

Defendant either via the Plaintiffs’ production of 26,502 documents or directly by XMLShop in

response to the 2nd Document Subpoena. Requiring non-party XMLShop to compile and newly

bates stamp documents that were already produced would be duplicative and would place an undue

burden on XMLShop as Defendant is already in possession of the documents. With the exception

of the additional email chain that was inadvertently omitted from the original production, and that




4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 17 of 18




XMLShop served on Defendant on January 4, 2021, XMLShop’s responsive documents were

already produced. Accordingly, the Motion must be denied.

                                       CONCLUSION

         For all the foregoing reasons, non-party XMLShop, LLC d/b/a Counterfeit Technology

respectfully requests that this Honorable Court deny the Defendant Cloudflare, Inc.’s Motion to

Compel Compliance with Subpoena.


                                    Respectfully Submitted,

                                    STARK & STARK, P.C.

Dated: April 7, 2021                /s/ Bianca A. Roberto, Esq.
                                    Bianca A. Roberto, Esq.
                                    Attorney ID No. 309490
                                    Gene Markin, Esq.
                                    Attorney ID No. 308899
                                    777 Township Line Road, Suite 120
                                    Yardley, PA 19067
                                    Tel: 267-907-9600
                                    Fax: 267-907-9659
                                    Email: broberto@stark-stark.com
                                    Email: gmarkin@stark-stark.com
                                    Attorneys for Plaintiffs, and non-Party
                                    XMLShop, LLC d/b/a Counterfeit Technology




4836-6090-1092, v. 1
          Case 2:21-mc-00028-JLS Document 12 Filed 04/07/21 Page 18 of 18




                                CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that a true and correct copy of the foregoing Memorandum of Law

in Opposition to Motion to Compel Compliance by XMLShop, LLC d/b/a Counterfeit Technology

with Subpoena is being furnished this 7th day of April, 2021, upon the following via this Court’s

electronic filing system:



          Alan C. Promer, Esquire                       Andrew P. Bridges, Esquire
      HANGLEY ARONCHICK SEGAL                             Sapna Mehta, Esquire
          PUDLIN & SCHILLER                             FENWICK & WEST LLP
        One Logan Square, 27th Floor                       801 California Street
          Philadelphia, PA 19103                        Mountain View, CA 94041
         Telephone: (215) 496-7044                      Telephone: (650) 988-8500
        Email: apromer@hangley.com                      Facsimile: (659) 938-5200
          Attorneys for Defendant                      Email: abridges@fenwick.com
                                                       Email: smehta@fenwick.com
                                                         Attorneys for Defendant


                                     STARK & STARK, P.C.


Dated: April 7, 2021                 /s/ Bianca A. Roberto, Esq.
                                     Bianca A. Roberto, Esq.
                                     Attorney ID No. 309490
                                     Stark & Stark, P.C.
                                     777 Township Line Road, Suite 120
                                     Yardley, PA 19067
                                     Tel: 267-907-9600
                                     Fax: 267-907-9659
                                     Email: broberto@stark-stark.com
                                     Attorneys for Plaintiffs, and non-Party
                                     XMLShop, LLC d/b/a Counterfeit Technology




4836-6090-1092, v. 1
